Citation Nr: 0612460	
Decision Date: 05/01/06    Archive Date: 05/15/06

DOCKET NO.  03-28 937A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to special monthly pension based on the need for 
aid and attendance.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel

INTRODUCTION

The veteran served on active duty from July 1954 to June 
1956.  He died in May 1997.  His surviving spouse is the 
appellant in this appeal.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2003 RO rating decision that denied 
additional special monthly pension to her on the basis of a 
need for aid and attendance.  


FINDINGS OF FACT

1.  The appellant is diagnosed with status post total right 
knee replacement, history of radical hysterectomy, arterial 
hypertension, and history of lumbar laminectomy.  

2.  Her conditions do not render her permanently bedridden or 
so helpless as to be in need of regular aid and attendance.  
She needs occasional assistance with bathing her back, but 
she can dress and undress herself, stay ordinarily clean and 
presentable, feed herself, attend to the wants of nature, 
walk for short distances, and perform household chores.  She 
has no physical or mental incapacity requiring regular care 
or assistance against dangers in her daily environment.


CONCLUSION OF LAW

The appellant does not meet the criteria for special monthly 
pension based on the need for aid and attendance.  
38 U.S.C.A. § 1541 (West 2002); 38 C.F.R. §§ 3.351, 3.352 
(2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in February 2003; an April 
2003 rating decision; a statement of the case in September 
2003; and a supplemental statement of the case in November 
2004.  These documents discussed specific evidence, the 
particular legal requirements applicable to the claim, the 
evidence considered, the pertinent laws and regulations, and 
the reasons for the decisions.  VA made all efforts to notify 
and to assist the appellant with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the general notice of 
the need for any evidence in the appellant's possession.  The 
Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005); see also Dingess v. Nicholson, No. 01-1917, 
__ Vet. App. __, 2006 WL 519755 (Vet. App. Mar. 3, 2006).  
Thus, VA has satisfied its duty to notify the appellant.

VA has also obtained all relevant, identified, and available 
evidence has notified the appellant of any evidence that 
could not be obtained.  In February 2003, the RO specifically 
requested that the appellant complete and return an 
authorization form that would enable VA to obtain non-VA 
medical records relating to her claim.  The RO letter also 
informed the appellant that VA would assist her in obtaining 
medical records, but that her failure to provide the 
necessary information would result in adjudication of the 
claim on the basis of the available evidence of record.  The 
appellant did not provide an authorization form.  The duty to 
assist is not a "one-way street," and a claimant "cannot 
passively wait for [VA assistance] it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  Thus, VA has notified the appellant of 
the types of evidence needed, the information needed to 
obtain that evidence (that is, the authorization form), what 
VA would do to obtain that evidence, and the consequences of 
failing to provide the necessary information.  The appellant 
has not referred to any additional, unobtained, available, 
relevant evidence, and she has not authorized the release of 
any additional records from any non-VA medical provider.  

VA has also obtained an examination.  The appellant was 
unable to report for a second VA examination that had been 
scheduled for March 2004.  Her representative contends that 
the appellant could not appear for the scheduled examination 
due to her illness and argues that VA has a duty to inform 
the appellant of the consequences of failing to report for 
that examination.  See 38 C.F.R. § 3.655 (2005).  However, 
the representative's own statements reflect an awareness of 
the consequences of failing to report for the examination.  
Moreover, the appellant has not indicated that she is willing 
or able to report for a new examination.  Finally, the record 
includes sufficient factual information regarding her current 
condition.  In light of these circumstances, the evidence of 
record is sufficient and no additional examination is needed.  
Furthermore, there has been no prejudice to the appellant or 
impact on the fairness of the adjudication because of these 
circumstances.  Thus, VA has satisfied its duties to notify 
and assist the appellant.

The appellant currently receives a VA pension.  See 
38 U.S.C.A. § 1541(b).  She also receives an increased rate 
of pension (i.e., special monthly pension) because she has 
been found to be housebound.  See 38 U.S.C.A. § 1541(e).  She 
seeks an even higher increased rate of pension (special 
monthly pension) on the ground that she requires aid and 
attendance.  She states that she depends on other people to 
perform the tasks of daily living because of back surgery, a 
knee prosthesis, hypertension, chronic bronchial asthma, and 
the use of a cane when walking.

Special monthly pension at the aid and attendance rate is 
payable when the surviving spouse is helpless or so nearly 
helpless that she requires the regular aid and attendance of 
another person.  To establish the need for regular aid and 
attendance, a surviving spouse must be blind or so nearly 
blind as to have corrected visual acuity of 5/200 or less, in 
both eyes, or concentric contraction of the visual field to 
five degrees or less; or must be a patient in a nursing home 
because of mental or physical incapacity; or must show a 
factual need for aid and attendance.  38 C.F.R. §§ 3.351(b)-
(c), 3.352(a).

A factual need for aid and attendance includes the inability 
to dress, undress, keep ordinarily clean and presentable, 
feed oneself, or attend to the wants of nature.  It also 
includes the frequent need of adjustment of any special 
prosthetic or orthopedic appliances or either physical or 
mental incapacity that requires care or assistance on a 
regular basis to protect against the hazards or dangers 
incident to a claimant's daily environment.  Also, an 
individual who is bedridden, as that term is defined by 
regulation, meets the criteria for aid and attendance.  38 
C.F.R. § 3.352(a).  The particular personal functions which 
the veteran is unable to perform should be considered in 
connection with the claimant's condition as a whole.  The 
evidence need only establish that the surviving spouse is so 
helpless as to need regular aid and attendance, not constant 
need.  Determinations that the surviving spouse is so 
helpless as to need regular aid and attendance will not be 
based solely upon an opinion that the surviving spouse's 
condition requires the surviving spouse to be in bed.  They 
must be based on the actual requirement of personal 
assistance from others.  38 C.F.R. § 3.352(a).  The surviving 
spouse must be unable to perform one of the enumerated 
disabling conditions, but the surviving spouse's condition 
does not have to present all of the enumerated disabling 
conditions.  Turco v. Brown, 9 Vet. App. 222, 224 (1996).

In this case, in May 2002, a treating private doctor since 
1999 wrote that the appellant had spinal and knee surgery (a 
prosthesis), high blood pressure, and asthma, with continuing 
"strong pain" in the hip and knee that necessitated the use 
of a cane.  The doctor also commented that the appellant 
"always has to be accompanied by someone since she needs the 
help and assistance of other people to perform her basic 
necessities of daily living."  

However, a subsequent VA examination in March 2003 provided 
greater details about the appellant's medical conditions.  
Her diagnoses included status post total right knee 
replacement, history of radical hysterectomy, arterial 
hypertension, and history of lumbar laminectomy.  The 
appellant was currently receiving medication for hypertension 
and a history of a thyroidectomy.  She had experienced 
improvement in her asthma due to inhaler medications, and she 
now had two to three asthmatic attacks per month.  As for her 
right knee, surgery had resulted in limited improvement.  
While most of the pain had subsided, pain was still present 
over the medical and inferior aspect of the knee, and Motrin 
had provided only intermittent relief.  She reported 
improvement of low back pain after back surgery.  But she 
crampy pains in several toes on her right foot after 
prolonged sitting.

In the examination, the examiner specifically addressed the 
effect of these medical conditions on the appellant's daily 
activities.  The appellant needed an attendant (her daughter) 
to appear for the examination.  However, there was no 
indication that she was bedridden or hospitalized.  Moreover, 
she had no major visual problems.  She also appeared mentally 
sound and capable of managing her benefit payments.  In a 
typical day, she could attend to the needs of nature and 
hygiene (such as rinsing her mouth, washing her face, and 
brushing her teeth) on her own.  While she could bathe, she 
might seek assistance only to lather her back because of 
occasional shoulder pain.  She could dress herself, and she 
typically prepared her own breakfast.  She would also 
typically walk to the backyard and sit down.  She also would 
do household chores (such as wash her dishes and fix her 
bed).  Although her daughter would prepare her lunch, after 
lunch she would either read in her living room or walk to the 
sidewalk to exercise her legs.  She was well-groomed and in 
god nutrition.  When walking, she had good propulsion, but 
she had a mildly limping gait on her right leg and used 
either a four-pronged cane or an umbrella to avoid losing her 
balance because of popping in her right knee.  Significantly, 
she could walk for about 200 to 250 feet with the aid of the 
cane or umbrella.  She had no spinal, trunk, or neck 
limitation of motion.  The Board is mindful that the 
appellant leaves her home only to go to medical appointments 
and that she has to be taken there by car.  However, she is 
able to go for short walks next to her home.

The Board is sympathetic to the appellant's situation.  
Because of her limited ability to leave her house, VA has 
already awarded her special monthly pension due to housebound 
status.  In addition, the Board appreciates the statement by 
her treating doctor that she needs assistance with daily 
activities.  However, the March 2003 VA examination 
specifically shows precisely what activities the appellant 
can and cannot perform on her own.  She is able to bathe 
herself for the most part, can dress herself, can tend to the 
needs of nature, can feed herself, can perform several 
household chores, and can take very short walks outside her 
house, albeit with a cane or an umbrella for support.  
Unfortunately, the examination indicates that the appellant 
does not require regular aid or attendance, as that term is 
defined for purposes of special monthly VA pension. 

The Board reminds the appellant that if her medical situation 
changes, she is always free to seek special monthly pension 
based on a need for aid and attendance at a future time.  
However, the Board also reminds the appellant that she should 
assist VA in obtaining any relevant evidence, such as her 
private doctor's records.

In sum, the weight of the evidence that is of record 
demonstrates that does not show that the appellant requires 
regular aid and attendance.  As the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt rule 
does not apply, and the Board denies the claim.  38 U.S.C.A. 
§ 5107(b) (West 2002). 


ORDER

Special monthly pension based on the need for aid and 
attendance is denied.


____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


